Landmark Bancorp, Inc.
2001 Stock Incentive Plan
 
Restricted Stock Award
 
The Participant specified below has been granted this Restricted Stock Award
(the “Award”) by Landmark Bancorp, Inc., a Delaware corporation (the “Company”),
under the terms of the Landmark Bancorp, Inc. 2001 Stock Incentive Plan (the
“Plan”).  The Award is subject to the Plan and the following terms and
conditions (the “Award Terms”):
 
Section 1.                      Award.  In accordance with the Plan, the Company
hereby grants to the Participant the Award, which represents the right to
receive Shares (the “Covered Shares”) as set forth in Section 2 below.  The
Award is in all respects limited and conditioned by the Plan and as provided
herein.
 
Section 2.                      Terms of Restricted Stock Award.  The following
words and phrases relating to the Award shall have the following meanings:
 
(a)           The “Participant” is [                                         ].
 
(b)           The “Grant Date” is
[                                                ].
 
(c)           The number of “Covered Shares” is
[                                                      ].
 
Except for terms defined herein, any capitalized term in the Award Terms has the
meaning ascribed to that term under the Plan.
 
Section 3.                      Restricted Period.  The Award Terms evidence the
Company’s grant to the Participant as of the Grant Date, on the terms and
conditions described in the Award Terms and in the Plan, the right of the
Participant to receive stock free of restrictions once the Restricted Period
ends.
 
(a)           Subject to the terms and conditions of the Award Terms, the
“Restricted Period” for each installment of Covered Shares (“Installment”) shall
begin on the Grant Date and end as described in the following schedule (but only
if the Participant has not had a Termination of Service before the end of the
Restricted Period):
 
Installment
Restricted Period will end on:
[                   ] Covered Shares
[____] anniversary of the Grant Date
[                   ] Covered Shares
[____] anniversary of the Grant Date
[                   ] Covered Shares
[____] anniversary of the Grant Date



(b)           Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for the Covered Shares shall cease immediately, and the
Covered Shares shall become immediately and fully vested, upon (i) a Change of
Control that occurs on or before the Participant’s Termination of Service if the
Plan and the Award are not fully assumed in such Change of Control, or [(ii) the
Participant’s Termination of Service due to the Participant’s Disability or
death] [or; (iii) with respect to a director, the Participant’s Termination of
Service on the last day of the term during which the Participant reaches the
Board’s mandatory retirement age.]
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event the Participant’s Termination of Service, other than
as provided in Section 3(b) above, occurs prior to the expiration of one or more
Restricted Periods, the Participant shall forfeit all rights, title and interest
in and to any Installment(s) of Covered Shares still subject to a Restricted
Period as of the Participant’s Termination of Service.
 
For purposes of the Award Terms, “Termination of Service” means the termination
of a person’s status as a director and employee of the Company and each Related
Corporation.
 
Section 4.            Delivery of Shares.  Delivery of Shares or other amounts
under the Award Terms and the Plan shall be subject to the following:
 
(a)           Compliance with Applicable Laws.  Notwithstanding any other
provision of the Award Terms or the Plan, the Company shall have no obligation
to deliver any Shares or make any other distribution of benefits under the Award
Terms or the Plan unless such delivery or distribution complies with all
applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.
 
(b)           Certificates.  To the extent the Award Terms and the Plan provide
for the issuance of Shares, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable
requirements of any securities exchange or similar entity.
 
Section 5.            Withholding.  All deliveries of Covered Shares shall be
subject to withholding of all applicable taxes.  The Company shall have the
right to require the Participant (or if applicable, permitted assigns, heirs or
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any certificate or
certificates for Shares under the Award Terms.  At the election of the
Participant, subject to the rules and limitations as may be established by the
Committee, such withholding obligations may be satisfied through the surrender
of Shares that the Participant already owns, or to which the Participant is
otherwise entitled under the Plan.
 
Section 6.            Non-Transferability of Award.  During the Restricted
Period applicable to any Installment of Covered Shares, the Participant shall
not sell, assign, transfer, pledge, hypothecate, mortgage, encumber or otherwise
dispose of any Covered Shares in such Installment.
 
Section 7.            Dividends.  The Participant shall be entitled to receive
dividends and distributions paid on any Installment of Covered Shares during the
Restricted Period applicable to such Installment; provided, however, that no
dividends or distributions shall be payable to or for the benefit of the
Participant with respect to record dates for such dividends or distributions
occurring before or prior to the Grant Date, or with respect to record dates for
such dividends or distributions occurring on or after the date, if any, on which
the Participant has forfeited those Covered Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 8.            Voting Rights.  The Participant shall be entitled to vote
the Covered Shares during the Restricted Period applicable to such Installment;
provided, however, that the Participant shall not be entitled to vote Covered
Shares with respect to record dates for any Covered Shares occurring on or after
the date, if any, on which the Participant has forfeited those Covered Shares.
 
Section 9.            Right of First Refusal.  Any Shares issued under the Award
shall at all times be subject to the Company’s right of first refusal as set
forth in Section 8 of the Plan.
 
Section 10.         Deposit of Restricted Stock Award.  Each certificate issued
with respect to Covered Shares shall be registered in the name of the
Participant and shall be retained by the Company, or an agent of the Company,
until the end of the Restricted Period applicable to such Covered Shares.
 
Section 11.         Heirs and Successors.  The Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business.  If any rights of the Participant or benefits distributable to the
Participant under the Award Terms have not been settled or distributed,
respectively, at the time of the Participant’s death, such rights shall be
settled and payable to the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
the Award Terms and the Plan.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form as the Committee may require.  The designation
of beneficiary form may be amended or revoked from time to time by the
Participant.  If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant shall be payable to the legal
representative of the estate of the Participant.  If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under the
Award Terms, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.
 
Section 12.         Administration.  The authority to manage and control the
operation and administration of the Award Terms and the Plan is vested in the
Committee, and the Committee has all powers with respect to the Award Terms as
it has with respect to the Plan. Any interpretation of the Award Terms or the
Plan by the Committee and any decision made by it with respect to the Award
Terms or the Plan shall be final and binding on all persons.
 
Section 13.         Plan Governs.  Notwithstanding anything in the Award Terms
to the contrary, the Award Terms are subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Corporate Secretary of the
Company.  The Award Terms are subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.  Notwithstanding anything in the Award Terms to the contrary, in the event
of any discrepancies between the corporate records of the Company and the Award
Terms, the corporate records of the Company shall control.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 14.         Not an Employment Contract.  The Award shall not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Corporation, nor shall it interfere in
any way with any right the Company or any Related Corporation may otherwise have
to terminate or modify the terms of such Participant’s employment or other
service at any time.
 
Section 15.          Amendment.  The Award Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended in writing by the
Participant and the Company without the consent of any other person.
 
Section 16.          Governing Law.  The Award Terms, the Plan, and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Kansas, without reference to principles
of conflict of laws, except as superseded by applicable federal law.
 
Section 17.          Clawback.  The Award and any amount or benefit received
hereunder shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any applicable Company
clawback policy (the “Policy”) or any applicable law, as may be in effect from
time to time.  The Participant’s receipt of the Award constitutes the
Participant’s acknowledgment of and consent to the Company’s application,
implementation and enforcement of (i) the Policy or any similar policy
established by the Company that may apply to the Participant and (ii) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as necessary to effectuate the Policy, any
similar policy (as applicable to the Participant) or applicable law without
further consideration or action.
 
(signature page to follow)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused the Award Terms to be executed in its
name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of, and agrees to, the Award Terms.
 

  Landmark Bancorp, Inc.          
 
By:
              Its:                
Participant
                  [                        
]                                               Date  

 
 
5

--------------------------------------------------------------------------------

 